

115 HRES 294 IH: Recognizing and honoring the essential role of classified school education support employees through the Recognizing Inspirational School Employees Award.
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 294IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Ms. Titus (for herself, Ms. Lee, Mr. Takano, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing and honoring the essential role of classified school education support employees
			 through the Recognizing Inspirational School Employees Award.
	
 Whereas classified school education support employees are critical members of the education workforce, making up one out of every three public school employees assisting students in the Nation’s public schools and institutions of higher education;
 Whereas classified school education support employees meet the needs of the whole student, promoting quality education, and fostering positive learning environments;
 Whereas classified school education support employees provide essential services vital to education, both inside and outside the classroom, including paraeducator services, clerical and administrative services, transportation services, food and nutrition services, custodial and maintenance services, security services, health and student services, technical services, skilled trades services, and facilities maintenance and operations services;
 Whereas classified school education support employees play a vital role in providing for the welfare and safety of America’s school children and students;
 Whereas classified school education support employees strive for excellence in all areas relative to the education community; and
 Whereas in order that classified school education support employees are acknowledged for their outstanding contribution to quality education across America, the Recognizing Inspirational School Employees Award is recognized: Now, therefore, be it
	
 That the House of Representatives— (1)supports the Recognizing Inspirational School Employees Award program, and urges the Department of Education, all States, State educational agencies, local educational agencies, institutions of higher education, and residents to join in this observance;
 (2)congratulates the Recognizing Inspirational School Employees Award program honorees; and (3)congratulates all classified school education support employees across the Nation for their ongoing contributions to education, and for the key role they play in promoting and ensuring student achievement, student safety and well-being, and the role they play in building a brighter, stronger future for the Nation.
			